            Case 8:19-cv-00209-TDC Document 17 Filed 03/01/19 Page 1 of 3



ALFRED D. CARRY
(202) 802-9951
Fax (202) 330-5897
acarry@mcglinchey.com



                                                              March 1, 2019



 By CM/ECF Only
 The Honorable Theodore D. Chuang
 United States District Judge
 U.S. District Court for the District of Maryland
 6500 Cherrywood Lane
 Greenbelt, Maryland 20770

                  RE:           Velma M. Melton v. Select Portfolio Servicing, Inc., et al.
                                Case No.: 8:19-cv-00209-TDC
                                Request for Pre-Motion Conference and Pre-Motion Notice of Defendant
                                Sterling Jewelers Inc.’s Rule 12(b)(2) Motion to Dismiss

 Dear Judge Chuang:

         This office represents the defendant Sterling Jewelers Inc. (“Sterling”) (incorrectly identified
 in the complaint as ‘Sterling Inc. dba Jared-Galleria of Jewelry’) in the above-referenced matter.
 Pursuant to Part II(A) of the Case Management Order (Dkt. 3), we write to request a pre-motion
 conference concerning Sterling’s intent to file a motion to dismiss. This noticed motion relates to the
 lack of personal jurisdiction over Sterling under Fed.R.Civ.P. 12(b)(2).

          In her complaint, Plaintiff claims Sterling violated the Fair Credit Reporting Act (“FCRA”) for
 inaccurately reporting information to consumer reporting agencies. (Compl. at ¶¶ 42, 49 and 60.)
 Specifically, she claims Sterling reported that, “Plaintiff had an unpaid charge off balance,” when in
 reality she paid Sterling “directly and settled the account for less than the full balance on or about
 March 29, 2017.” (Id.) Putting aside the merits of her claims, the complaint fails to allege facts
 supporting an exercise of personal jurisdiction by this court over Sterling.

          Rule 4 of the Federal Rules of Civil Procedure permits a district court to exercise personal
 jurisdiction over a nonresident defendant according to the state law where the district court sits.
 Fed.R.Civ.P. 4(k)(1)(A). To establish personal jurisdiction over a nonresident defendant here, two
 conditions must be met: (1) the exercise of jurisdiction must be authorized under Maryland’s long-arm
 statute; and (2) the exercise of jurisdiction must comport with the due process requirements of the
 Fourteenth Amendment. See Carefirst of Maryland, Inc. v. Carefirst Pregnancy Centers, Inc., 334 F.3d
 390, 396 (4th Cir. 2003); see also Mitrano v. Hawes, 377 F.3d 402, 406 (4th Cir. 2004). The
 “authoritative interpretations” of the state’s long-arm statute from the Maryland Court of Appeals bind
 the federal courts. See Mylan Laboratories, Inc. v. Akzo, N.V., 2 F.3d 56, 61 (4th Cir. 1993). And
 although Maryland’s long-arm statute is “coextensive” with the limits of due process, the Maryland
 Court of Appeals has held that analysis of the long-arm statute cannot be collapsed into a due process
 inquiry, but instead must be addressed separately. Mackey v. Compass Mkrtg., Inc., 391 Md. 117, n.6
 (2006).




                        McGlinchey Stafford PLLC in AL, FL, LA, MS, NY, OH, TN, TX, and DC. McGlinchey Stafford LLP in CA.
          Case 8:19-cv-00209-TDC Document 17 Filed 03/01/19 Page 2 of 3
The Honorable Theodore D. Chuang
March 1, 2019
Page 2 of 3

          Plaintiff has the burden of proving grounds for personal jurisdiction. Carefirst, 334 F.3d at
396. To satisfy the long-arm prong of the personal jurisdiction analysis, “a plaintiff must specifically
identify a provision [of the Maryland long-arm statute] that authorizes jurisdiction.” Pharmabiodevice
Consulting, LLC v. Evans, No. GJH-14-00732, 2014 WL 3741692, at *4 (D.Md. July 28, 2014) (Hazel,
J.) (citing, inter alia, Ottenheimer Publishers, Inc. v. Playmore, Inc., 158 F. Supp. 2d 649, 652 (D. Md.
2001)) (internal quotations and citations omitted) (granting motion to dismiss). Because the pleading
standards of Twombly and Iqbal apply to jurisdictional allegations, “conclusory allegations are not
entitled to the presumption of truth.” Haley Paint Co. v. E.I. Dupont De Nemours & Co., 775 F.Supp.2d
790, 799 (D.Md. 2011). Rather Plaintiffs must plead specific facts that would raise the court’s power
to exercise personal jurisdiction “above the speculative level.” Id. (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 554, 555 (2007)).

        As Plaintiff admits, Sterling is an Ohio-based company (Compl. at ¶ 13) that was incorporated
under the laws of the State of Delaware. For personal jurisdiction, she adds that Sterling is “authorized
to do business in the State of Maryland,” presumably referring to Sterling’s retail stores in Maryland.
(Id.) However, nowhere in her complaint does Plaintiff identify a controlling provision of the Maryland
long-arm statute to authorize jurisdiction. Likewise, nowhere does she show the relevant contact, let
alone “minimum contacts,” with Maryland to give rise to personal jurisdiction. At most, Plaintiff
makes the singular assertion that Sterling “is authorized to do business in the State of Maryland.” (Id.)
Threadbare allegations such as this cannot withstand a motion to dismiss. Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). Moreover, this court “need not accept the legal conclusions drawn from the facts, and
. . . need not accept as true unwarranted inferences, unreasonable conclusions, or arguments.”
Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). For these reasons alone, the complaint
against Sterling should be dismissed for lack of jurisdiction.

        Yet to be sure, courts recognize two types of personal jurisdiction: “‘general’ (sometimes called
‘all-purpose’) jurisdiction and ‘specific’ (sometimes called ‘case-linked’) jurisdiction.” Bristol-Myers
Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S.Ct. 1773, 1779-1780 (2017)
(quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S.Ct. 2846 (2011)). Both are based
on the defendant’s contacts with the forum state. The primary focus of a federal court’s personal
jurisdiction inquiry is the defendant’s relationship with the forum state. See Walden v. Fiore, 134 S.Ct.
1115, 1122 (2014).

        Here, general jurisdiction is lacking because Sterling is not a Maryland company, and Plaintiff
has not alleged that Sterling has contacts with Maryland that are so continuous and systematic as to
render it essentially “at home” in Maryland. Time and again, the Supreme Court has observed that
“only a limited set of affiliations with a forum will render a defendant amenable to” general jurisdiction
in that State.” Daimler AG v. Bauman, 134 S.Ct. 746, 760 (2014); see also BNSF Ry. Co. v. Tyrrell,
137 S.Ct. 1549, 1558 (2017). In May 2017, the Supreme Court further elaborated that jurisdiction over
a corporation outside of its state of incorporation or principal place of business is proper only in an
“exceptional case.” BNSF, 137 S.Ct. at 1558 (emphasis mine).

        Specific jurisdiction is also lacking because Plaintiff has not alleged that Sterling’s supposed
injurious conduct occurred in Maryland. In Bristol-Myers, the Court held that “to exercise specific
jurisdiction over a claim, there must be an “affiliation between the forum and the underlying
controversy, principally, [an] activity or an occurrence that takes place in the forum State.” Id. at 1786
(quoting Goodyear, 564 U.S. at 919 (internal quotations omitted)). The Bristol-Myers Court rejected
          Case 8:19-cv-00209-TDC Document 17 Filed 03/01/19 Page 3 of 3
The Honorable Theodore D. Chuang
March 1, 2019
Page 3 of 3

as “loose and spurious” a test purporting to determine specific jurisdiction based on a defendant’s
unrelated contacts with a forum, as it created a “sliding scale.” Id. Instead, the Court held that specific
jurisdiction requires “a connection between the forum and the specific claims at issue.” A defendant’s
unrelated contacts with a forum are irrelevant, as “continuous activity of some sorts within a state . . .
is not enough to support the demand that the corporation be amenable to suits unrelated to that activity.”
Id. (internal quotations and citations omitted); Osiris Therapeutics, Inc. v. MiMedx Group, Inc., No.
1:18-cv-950, 2018 WL 6573099, *4 (D.Md. Dec. 13, 2018) (Blake, J.) (observing that not all of a
defendant’s contacts with a forum state are relevant to determining whether a plaintiff’s claims relate
to or arise out of a defendant’s contacts; rather there must be an “affiliation between the forum and the
underlying controversy”). Instead, specific jurisdiction exists when the litigation arises out of
defendant’s contacts with the forum state. KeraLink International, Inc. v. Stradis Healthcare, LLC,
No. 1:18-cv-2013, 2018 WL 6790305 *3 (D.Md. Dec. 26, 2018) (Blake, J.) (citing Bristol Myers, 137
S.Ct. at 1781). When no such connection exists, there is no specific jurisdiction regardless of the extent
of a “defendant’s unconnected activities in the State.” Bristol-Myers, 137 S.Ct. at 1781.

        Here, Plaintiff alleges that Sterling willfully or negligently violated FCRA by reporting the so-
called “inaccurate” charge-off representation to consumer reporting agencies, and for failing to “fully
and properly investigate” Plaintiff’s dispute. (Compl. at ¶ 100.) However, fatal to her assertion of
personal jurisdiction is the reality that Plaintiff has not alleged a single fact showing that Sterling
committed these supposed willful or negligent acts in Maryland. Indeed, she couldn’t as Sterling is
headquartered in Ohio, where any such consumer reporting activities or investigations would occur.

        None of Sterling’s contacts or activities give rise to a basis for general or specific jurisdiction.
And the mere presence of Sterling’s retail locations in Maryland does not change this analysis, as
Sterling’s retail activities are entirely unrelated to Plaintiff’s credit reporting claims.

        For the foregoing reasons, Sterling respectfully requests a pre-motion conference to discuss
these matters. Please know that my unavailable days for the next 30 days are March 14, 20, 25, and 29,
2019. I’ll otherwise make myself available whenever the court’s schedule permits. I look forward to
discussing this matter with you. Thank you.

                                                 Sincerely,

                                                 McGlinchey Stafford

                                                 /s/Alfred D. Carry
                                                 Alfred D. Carry (Bar #20711)
                                                 Richik Sarkar (Of counsel)

                                                 Counsel for Defendant Sterling Jewelers Inc.

cc: Court Docket
    All counsel of record
